Citation Nr: 1522868	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-03 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating greater than 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk

INTRODUCTION

The Veteran served on active duty from October 1968 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied, in pertinent part, the Veteran's claim of entitlement to a disability rating greater than 30 percent for PTSD.  

A February 2014 rating decision granted a 70 percent rating effective February 10, 2009, for PTSD.  Because a claimant is presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefit is awarded, the increased rating claim for PTSD remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In December 2010, the Veteran withdrew his request for a Board hearing and requested an informal hearing with a decision review officer (DRO).  He participated in an informal DRO hearing in January 2014.  A report from that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to August 2, 2009, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as social relations, activities of daily living, judgment, thinking, or mood without total occupational and social impairment.  

2.  Beginning August 2, 2009, the Veteran's PTSD has been manifested by total social and occupational impairment.  


CONCLUSIONS OF LAW

1.  Prior to August 2, 2009, the criteria for a disability rating greater than 70 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  Beginning August 2, 2009, the criteria for a 100 percent disability rating for PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.130, DC 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in April 2009 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for an increased rating.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  He was provided with a VA examination in March 2009.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the Board is granting a 100 percent rating effective August 1, 2009, there is no possibility that a more contemporaneous examination would aid him in his claim.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2014).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).
  
The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Factual Background and Analysis

The Board finds that the criteria for a 100 percent rating effective August 2, 2009, for service-connected PTSD have been met.  The evidence shows that the Veteran became totally disabled occupationally on August 2, 2009, when he was unable to continue working.  Prior to August 2, 2009, the evidence shows that, during the March 2009 VA examination, the Veteran reported that he stopped working two months prior as a result of his PTSD symptoms.  He reported in an application for TDIU received in August 2010 that he was employed full time through August 1, 2009, at a printing company.  A September 2010 employment questionnaire from his former employer confirmed his full time employment during this period.  
As he was employed continuously full time for the period prior to August 2, 2009, the evidence is against a finding that the disability met the criteria for a schedular rating in excess of 70 percent prior to that date.  

By contrast, the evidence supports assigning a 100 percent rating effective August 2, 2009, for the Veteran's service-connected PTSD.  The Board notes initially that the criteria for the 100 percent rating is satisfied when the record demonstrates total occupational and social impairment, regardless of whether he had some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms were listed.  See Mauerhan, 16 Vet. App. at 443; Sellers, 372 F.3d at 1326.

As noted above, the Veteran became unable to maintain gainful employment on August 2, 2009.  There is no evidence that he has been able to return to work.  Furthermore, the record also establishes total social impairment.  A June 2010 letter from his treating VA physician, a chief at a VA mood disorders clinic, stated that the Veteran's PTSD was severe and prevented him from socializing.  This VA clinician stated that the Veteran was totally disabled.  A February 2014 letter from the same VA clinician stated that the Veteran's service-connected PTSD symptoms continued to be severe and continuous causing marked occupational and social disability while significantly impacting his ability to care for himself as well as his quality of life.  Moreover, in the June 2010 and February 2014 letters the Veteran's treating physician assigned a GAF score of 35, indicative of major impairment such as the inability to work, avoidance of friends, and neglect of family.  Therefore, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria have been met for a 100 percent rating effective August 2, 2009, for the Veteran's service-connected PTSD.  

Other Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria specifically contemplate the Veteran's social and occupational impairment due to his service-connected PTSD symptoms such as difficulty adapting to stressful circumstances, panic attacks, irritability, anger outbursts, impaired sleep, and depressed mood.  The rating criteria are specifically based on such impairment.  38 C.F.R. § 4.130.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability from his service-connected PTSD and referral to the Director, Compensation Service, for consideration of entitlement to an extraschedular rating is not warranted.

In addition, TDIU is an element of an increased rating claim.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  As noted above, the Veteran was employed full time throughout this period.  As such, entitlement to a TDIU is not warranted.


ORDER

Entitlement to a 100 percent disability rating effective August 2, 2009, for PTSD is granted.  



____________________________________________
MICHAEL T. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


